EXHIBIT 10.1

 

AGREEMENT OF PURCHASE AND SALE
AND JOINT ESCROW INSTRUCTIONS

 

1.             Identification and Parties.  This Agreement of Purchase and Sale
and Joint Escrow Instructions (this “Agreement”), dated, for identification
purposes only, February 10, 2012, is made and entered into by and between M2
Marketplace, Inc., a Delaware corporation (“Seller”), a wholly-owned subsidiary
of PC Mall, Inc., a Delaware corporation (“PC Mall”), and Nautilus Group, Inc.,
a California corporation or its assignee (“Buyer”).  Seller and Buyer are
sometimes referred to herein collectively as the “parties,” and individually as
a “party.”

 

2.             Recitals.

 

2.1           Seller is the fee simple title owner of that certain improved real
property consisting of approximately 32,500 square feet of land on which is
located a building containing approximately 9,750 square feet, located in Santa
Monica, California, 90403 and legally described on Exhibit “A” attached hereto
and incorporated herein by this reference (the “Real Property”).  As used
herein, the term “Property” shall mean

 

2.1(a)            the Real Property;

 

2.1(b)           all improvements, structures, parking areas, systems, fixtures,
and utilities located upon the Real Property (collectively, the “Improvements”)

 

2.1(c)            all of Seller’s right, title and interest in and to all
rights, privileges and easements appurtenant to the Real Property, including,
without limitation, all minerals, oil, gas and other hydrocarbon substances on
and under the Real Property, as well as all development rights, air rights,
water, water rights, riparian rights and water stock relating to the Real
Property and any rights-of-way or other appurtenances used in connection with
the beneficial use and enjoyment of the Real Property and all of Seller’s right,
title and interest in and to all roads and alleys adjoining or servicing the
Real Property (collectively, the “Appurtenances”);

 

2.1(d)           to the extent assignable, all authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality held by the Seller with respect to the Real Property or
Improvements, if any (collectively, the “Approvals”);

 

2.1(e)            to the extent assignable, all right, title and interest of
Seller in and to the plans and specifications and other architectural and
engineering drawings for the improvements on the Real Property (collectively,
the “Intangible Property”); and

 

2.1(f)            to the extent assignable, all right, title and interest of
Seller in and to those certain contracts relating to the Real Property, and all
warranties, guaranties, indemnities and claims (including, without limitation,
for workmanship, materials and performance) and which exist or may hereafter
exist against any contractor, subcontractor, manufacturer or supplier or laborer
or other services relating thereto, if any (collectively, the “Contracts”).

 

1

--------------------------------------------------------------------------------


 

2.2           Seller desires to sell the Property to Buyer, and Buyer desires to
purchase the Property from Seller, upon and subject to the terms and conditions
set forth below.

 

2.3           Upon the Closing (as defined in Section 5.2 below) of the purchase
and sale of the Property, Seller desires to lease back the Property pursuant to
the Lease (as defined in Section 11 below) as hereinafter provided.  The term of
the Lease is referred to in this Agreement as the “Leaseback.”

 

3.             Agreement of Purchase and Sale of Property.  For good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby agrees to sell the Property to Buyer, and Buyer
hereby agrees to purchase the Property from Seller, upon and subject to the
terms and conditions set forth below.

 

4.             Purchase Price; Manner of Payment.

 

4.1           The purchase price (the “Purchase Price”) for the Property shall
be Seventeen Million Five Hundred Thousand and No/100 Dollars ($17,500,000.00),
which amount shall be payable as provided in Section 4.2 below.

 

4.2           The Purchase Price shall be payable as follows:

 

4.2(a)            Buyer shall deliver to Escrow Holder (as defined in
Section 5.1 below), within three (3) days after the Opening of Escrow (as
defined in Section 5.2 below), the sum of Seven Hundred Fifty Thousand Dollars
($750,000) (the “First Deposit”).

 

4.2(b)           Unless this Agreement has been terminated pursuant to
Section 8.2, Buyer shall deposit with the Escrow Holder additional immediately
available funds in the amount of One Million and No/100 Dollars ($1,000,000.00)
(the “Second Deposit”) within two (2) business days following the Contingency
Date (as defined in Section 5.2 below).  The First Deposit and Second Deposit
are sometimes collectively referred to herein as the “Deposit.”  The Deposit
will be applied to the Purchase Price upon the Close of the Escrow (as defined
in Section 5.2 below).  The Deposit shall not be refundable to Buyer after the
Contingency Date to the extent provided for in Section 14 below.

 

4.2(c)            Buyer shall deliver to Escrow Holder on or before the Close of
Escrow, immediately available funds for the balance of the Purchase Price (plus
or minus prorations and costs for which Buyer is responsible under this
Agreement).

 

4.3           Escrow Holder shall deposit all monies deposited with it in an
interest-bearing money-market account in a federally insured financial
institution selected or approved by Buyer.  Interest on all monies deposited in
Escrow prior to the Close of Escrow shall accrue for the benefit of Buyer and
shall be released to Buyer upon Buyer’s unilateral demand therefor.  At the
Close of Escrow, all monies, including interest, held by Escrow Holder shall be
applied against the Purchase Price.

 

2

--------------------------------------------------------------------------------


 

4.4           Contemporaneously with the execution and delivery of this
Agreement, Buyer shall pay to the Seller as further consideration for this
Agreement, including, without limitation, Buyer’s right to inspect the Property,
the amount of One Hundred and No/100ths Dollars ($100.00) (“Independent
Consideration”) in addition to the Deposit and independent of any other
consideration provided for hereunder, which Independent Consideration is fully
earned by Seller, is not refundable under any circumstances and is not
applicable to the Purchase Price.

 

5.             Escrow; Key Dates; Close of Escrow.

 

5.1           An escrow (the “Escrow”) to consummate the sale and purchase of
the Property shall be opened with First American Title Insurance Company
(“Escrow Holder”), whose address is 801 Nicollet Mall, Suite 1900, Minneapolis,
Minnesota 55402 Attn:  Jordan Dunn/Sarah Koivu.  Within three (3) days after the
“Date of Agreement” (as defined below), the parties shall deposit with Escrow
Holder a copy of this Agreement which, in addition to constituting the agreement
of the parties, shall serve as escrow instructions to Escrow Holder.  The
parties shall execute such additional escrow instructions as Escrow Holder may
require to clarify its duties hereunder, provided that such additional
instructions do not impose any additional obligations on the parties.  Such
further instructions shall not modify the provisions of this Agreement unless
otherwise expressly set forth therein and any inconsistency between the
provisions of such additional instructions and the provisions of this Agreement
shall be resolved in favor of this Agreement.

 

5.2           As used herein (i) the term “Opening of Escrow” means the date
that a fully executed copy of this Agreement is delivered to Escrow Holder;
(ii) the term “Close of Escrow” or “Closing” means the recording of the Deed (as
defined below) in the Official Records of Los Angeles County, California;
(iii) the term “Closing Date” means the date of the Close of Escrow; (iv) the
term “Contingency Date” means the date which is ninety (90) days following the
Opening of Escrow; and (v) the term “Date of Agreement” means the date upon
which Buyer and Seller have executed and delivered this Agreement.  The Close of
Escrow shall occur on the date which is one hundred twenty (120) days after the
Date of Agreement.

 

6.             Representations and Warranties.

 

6.1           Buyer’s Representations and Warranties.  Buyer hereby makes the
following representations and warranties to Seller, which representations and
warranties are, and as of the Close of Escrow shall be, true and correct:

 

6.1(a)            Buyer’s Authority.  Buyer is a corporation duly organized and
validly existing under the laws of the State of California. Buyer has the right,
power, legal capacity and authority to execute, deliver and perform this
Agreement.

 

6.1(b)           Due Authorization.  All of the documents to be executed by
Buyer that are to be delivered to Seller or Escrow Holder will be duly
authorized, executed and delivered by Buyer, and will be the legal, valid and
binding obligations of Buyer enforceable against Buyer in accordance with their
respective terms, and will not violate any provisions of any agreement to which
Buyer is a party, or to which Buyer is subject.

 

3

--------------------------------------------------------------------------------


 

6.1(c)            Consents.  All consents required in order for Buyer to
execute, deliver and perform this Agreement have been obtained.

 

6.2           Seller’s Representations and Warranties.  Seller hereby makes the
following representations and warranties to Buyer, which representations and
warranties are, and as of the Close of Escrow shall be, true and correct:

 

6.2(a)            Seller’s Authority.  Seller is a corporation duly organized
and validly existing under the laws of the State of Delaware and is duly
authorized and qualified to conduct business in the State of California.  Seller
has the right, power, legal capacity and authority to execute, deliver and
perform this Agreement.

 

6.2(b)           Due Authorization.  All of the documents to be executed by
Seller that are to be delivered to Buyer or Escrow Holder will be duly
authorized, executed and delivered by Seller, and will be the legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, and will not violate any provisions of any agreement to
which Seller is a party, or to which Seller or the Property is subject.

 

6.2(c)            No Breach.  Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby shall result in a breach of
or constitute a default under: (i) any agreement, document, instrument, or other
obligation to which Seller is a party or by which Seller may be bound; (ii) to
the actual knowledge of Seller, any law, statute, ordinance, rule or
governmental regulation; or (iii) to the actual knowledge of Seller, any writ,
injunction, order or decree of any court or governmental body, applicable to
Seller or to the Property.  As used herein and throughout this Agreement,
“actual knowledge” shall mean the actual knowledge of Frank Khulusi or Daniel
DeVries of Seller.  Seller represents and warrants to Buyer that Messrs. Khulusi
and DeVries are the individuals who are employed by, representatives of, or
affiliated with Seller and PC Mall who are most knowledgeable about the Property
and the matters addressed in this Agreement including, without limitation, this
Section 6.

 

6.2(d)           No Litigation or Reassessment.  Except as disclosed in the
“Documents” (as defined in Section 8.1(d) below), there is no claim, action,
litigation, arbitration or other proceeding pending where Seller is a party or,
to the actual knowledge of Seller, threatened against Seller that relates to the
Property or the transactions contemplated hereby or which could result in the
imposition of a lien against the Property.  If Seller receives written notice of
any such claim, litigation or proceeding prior to the Close of Escrow, then
Seller must promptly notify Buyer of the same in writing.  Seller has not
received any written notice of any proposed reassessment of the Property by the
local taxing agencies and has not received any written notice issued by a
governmental authority of any pending or threatened special assessment district,
or other action, which would increase real property taxes or assessments against
the Property, including Mello-Roos bonds.

 

6.2(e)            Lease.  There are no leases or other agreements relating to
the rights of any party with respect to the possession, occupancy or use of the
Property.

 

4

--------------------------------------------------------------------------------


 

6.2(f)            Service Contracts.  As of the Closing there will be no
Contracts, warranties, guaranties, bonds or other agreements that affect or will
affect or which are or will be obligations of the Buyer or the Property,
including, without limitation, maintenance contracts, management agreements,
design services contracts, construction contracts, architects agreements,
parking agreements, consulting agreements or landscaping agreements.  Prior to
the Close of Escrow, Seller will not enter into any new contracts or agreements
that affect the Property without Buyer’s prior written consent.  Notwithstanding
anything herein to the contrary, in view of the fact that Seller shall lease
back the Property following the Closing pursuant to the Lease, Seller shall
continue those Contracts that Seller desires during the Leaseback Term, and,
subject to the terms of the Lease, Seller shall assign to Buyer those Contracts
that Buyer desires to assume upon the expiration or termination of the Leaseback
and shall terminate all other Contracts at Seller’s expense.  This subject is
more extensively covered in the Lease.

 

6.2(g)           Entitlements.  Except as disclosed in the Documents, Seller has
not received any written notice from any governmental authority that Seller or
the Property (or any portion thereof) is in violation of any governmental or
other legal requirements.  If Seller receives such a notice prior to the Close
of Escrow, then Seller shall immediately notify Buyer of the same in writing in
which case the provisions of Sections 6.3 and 6.4 will apply.

 

6.2(h)           No Options/Rights of First Refusal.  No party has a right of
first refusal or option to purchase all or a part of the Property.

 

6.2(i)             Employees.  There are no employees of Seller who, by reason
of any governmental regulations, employment contract or other reason, would
become employees of Buyer as a result of the purchase of the Property by Buyer.

 

6.2(j)             Leasing/Management Contracts.  There are no leasing or
management contracts that will survive the Close of Escrow or that will require
the payment of any fees or commissions by Buyer.

 

6.2(k)            Bankruptcy.  Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by its creditors, suffered the appointment of
a receiver to take possession of substantially all of its assets, or suffered
the attachment or other judicial seizure of substantially all of its assets.

 

6.2(l)             No Government Proceedings.  To the best of Seller’s knowledge
there are no existing, pending or contemplated condemnation, incorporation,
annexation, or moratorium proceedings affecting the Property or any part
thereof.  Also, to the best of Seller’s knowledge, there are no existing,
pending or contemplated governmental rules, regulations, plans, studies or
efforts, or court orders or decisions, which do or could adversely affect the
Property.

 

6.2(m)           Compliance with Laws and Requirements; Hazardous Materials. 
Seller has not received any written notice of any violation, and the Property is
not, to Seller’s actual knowledge, in violation, of (i) any federal, state or
local law, statute, ordinance, rule or regulation (including, without
limitation, those relating to “Hazardous Materials” (as defined

 

5

--------------------------------------------------------------------------------


 

below)) (collectively, “Laws”); or (ii) any requirement applicable to the
Property, including, without limitation, requirements imposed under any recorded
covenants, conditions, restrictions, easements or other rights affecting the
Property (collectively, “Requirements”).  If Seller receives such a written
notice following the Contingency Date and prior to the Close of Escrow, then
Seller shall immediately notify Buyer in writing in which case the provisions of
Sections 6.3 and 6.4 will apply.  Except as set forth in the Environmental
Reports (as defined below), Seller has not manufactured, stored or disposed of
on, under or about the Property or transported to or from the Property any
Hazardous Materials in violation of applicable Laws or Requirements.  To
Seller’s actual knowledge, no Hazardous Materials have been or are located on,
under or about the Property in violation of applicable Laws or Requirements.  As
used herein, the term “Hazardous Materials” means any flammable, explosive, or
radioactive materials, hazardous wastes or substances, toxic wastes or
substances and other related materials, including, without limitation, any
substances defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials” or “toxic substances” under any
applicable Laws or Requirements.  “Environmental Reports” means the
environmental reports listed on Schedule 6.2(m) attached hereto and incorporated
herein by reference.

 

6.2(n)           Fee Simple Title.  Seller owns good and marketable fee simple
title to the Property, free and clear of all liens and encumbrances except those
set forth in the “PTR” (as defined in Section 8.1(b) below).

 

6.2(o)           Utilities; Access. To Seller’s actual knowledge, no fact or
condition exists which would result in the termination of any existing sewer or
other utility facilities servicing the Property, or in the change of any
existing access to the Property.

 

6.2(p)           Special Assessments.  To Seller’s actual knowledge, no special
assessments have been made against the Property that are unpaid, whether or not
they have become liens.

 

6.2(q)           Defects.  Seller has not received any written notice of any,
and to the best of Seller’s knowledge there are no, defects with respect to any
Improvements on the Property.

 

6.2(r)          No Omissions or Misstatements.  The representations and
warranties contained in this Section 6.2 are true and correct on the date
hereof.  Seller shall immediately notify Buyer upon Seller’s discovery of any
fact that would render any representation or warranty in this Agreement
materially untrue or incorrect in which case the provisions of Section 6.3 will
apply.

 

6.3           Indemnity.  Seller shall indemnify, defend and hold harmless Buyer
and its successors and assigns from and against any and all Claims arising out
of or in connection with (i) any failure or breach of any of Seller’s
warranties, representations, covenants, agreements or obligations set forth in
this Agreement, and (ii) the Property prior to the Closing, except to the extent
Buyer is responsible for the same pursuant to Section 8.1(a) below.

 

6.4           Buyer’s Rights.  Upon Buyer’s receipt of notification of any fact
that would render any of the representations or warranties contained herein
untrue, incorrect or misleading

 

6

--------------------------------------------------------------------------------


 

in any material respect, Buyer may, at Buyer’s option (a) waive the breach that
would be caused by such change, (b) agree with Seller to adjust the terms of
this Agreement to compensate Buyer for such change, or (c) terminate this
Agreement without prejudice to any further legal or equitable rights or remedies
Buyer may have against Seller or the Property.

 

6.5           Warranties Survive Closing.  The representations and warranties
made in this Agreement shall not merge into any instrument or conveyance
delivered at the Close of Escrow.  The representations and warranties of Seller
set forth in this Agreement or any documents executed in connection herewith
shall survive the expiration of the Leaseback Term for a period of one (1) year
(“Survival Period”), but any action, suit or proceeding brought by Buyer against
Seller under this Agreement or under any such documents shall be commenced and
served, if at all, on or before the end of the Survival Period and, if not
commenced and served on or before such date, thereafter shall be void and of no
force or effect.

 

7.             As-Is Conveyance.  Buyer hereby agrees that, upon the Close of
Escrow, Buyer shall conclusively be deemed to have accepted the Property in its
then existing condition, “AS IS, WHERE IS AND WITH ALL FAULTS” without
representation or warranty of any kind or nature whatsoever except as expressly
set forth in this Agreement.

 

8.             Buyer’s Contingencies.

 

8.1           Buyer’s Contingencies.  Notwithstanding any provision of this
Agreement to the contrary, Buyer’s obligation to purchase the Property is
subject to Buyer’s approval of the following contingencies, which approval may
be given or withheld in the sole and absolute discretion of Buyer:

 

8.1(a)            Inspections.  Buyer’s physical inspection of the Property by
the Contingency Date.  Buyer’s physical inspection of the Property may include,
without limitation, inspections regarding the geological condition, existence of
active pest infestation or infection, condition of general structure, roof,
heating, air conditioning, plumbing, sewer or septic system, electrical system,
mechanical system, foundation, location of property lines, size and/or square
footage of the improvements, water and utility restrictions, existence of
Hazardous Materials and existence of any claims by any third parties.  Buyer and
Buyer’s agents and representatives shall have the right at reasonable times and
upon reasonable advance written notice to Seller to enter upon the Property for
the purpose of making any inspections and tests contemplated by this
Section 8.1(a). Buyer and Seller shall cooperate and coordinate Buyer’s access
to the Property for the purpose of making such inspections so that such access
does not adversely affect the conduct of Seller’s business from the Property. If
the Close of Escrow does not occur for a reason, then Buyer shall promptly
repair any damage to the Property resulting from such entry; provided, however,
that Buyer shall have no liability to Seller or any other person or entity by
reason of leaving discovered and/or reported (as may be required by law) any
adverse physical condition, title condition, environmental condition, or other
defect with respect to the Property, unless such condition or defect is caused
or exacerbated by Buyer and its agents.  All such inspections and tests and any
other work conducted or materials furnished with respect to the Property by or
for Buyer shall be paid for by Buyer as and when due.  Buyer hereby agrees to
protect, indemnify, defend and hold harmless Seller and its successors and
assigns from and against any and all claims, costs, damages, liabilities and
expenses whatsoever (including

 

7

--------------------------------------------------------------------------------


 

without limitation, reasonable attorneys’ fees) (collectively, “Claims”)
resulting from Buyer’s entry upon the Property and making of any tests or
studies with respect to the Property prior to the Close of Escrow, including any
and all mechanics lien claims; provided, however, that in no event shall Buyer
have any obligations under this Section 8.1(a) with respect to Claims by reason
of Buyer having discovered and/or reported (as may be required by law) any
adverse existing physical condition, title condition, environmental condition or
other existing defect with respect to the Property, unless such condition or
defect is exacerbated by Buyer and its agents.

 

8.1(b)           Title.  Within ten (10) business days after the Date of
Agreement, Seller shall deliver or cause First American Title Insurance Company
(the “Title Company”) to deliver to Buyer a preliminary title report for the
Property, together with copies of all instruments and documents referred to
therein and all easements plotted (the preliminary title report together with
such other instruments is herein collectively called the “PTR”).  On or before
the thirtieth (30th) day following the Date of Agreement (the “Title Objection
Date”), Buyer shall approve or disapprove of the title matters as set forth in
the PTR.  Buyer shall determine whether or not the PTR is acceptable in Buyer’s
sole, absolute and unrestricted discretion.  If Buyer fails to give notice of
its disapproval of the PTR or its election pursuant to the foregoing sentence,
then Buyer shall be deemed to have approved of the PTR in whole.  Seller shall
have the right, in Seller’s sole, absolute and unrestricted discretion, within
ten (10) days after written notice from Buyer, to agree in writing to remove any
disapproved items prior to the Close of Escrow, at Seller’s sole cost and
expense, and, in such event, Seller shall cause the same to be accomplished
prior to the Close of Escrow.  Notwithstanding the preceding sentence, Seller
shall in all events cause any monetary liens and encumbrances to be removed at
or prior to Close of Escrow except for those monetary liens and encumbrances
which Buyer expressly agrees to assume or take subject and pursuant to this
Agreement.  If Seller does not give Buyer written notice of Seller’s agreement
to remove such disapproved items within such ten (10) day period, then Buyer
shall have the right to elect to (a) waive Buyer’s objection to the disapproved
matters which Seller does not undertake to remove; or (b) cancel and terminate
this Agreement in which case the Deposit and any interest earned thereon shall
be returned to Buyer and neither party shall have any further rights or
obligations hereunder.  Buyer shall exercise its rights under the previous
sentence within ten (10) business days of the expiration of Seller’s ten
(10) day period to respond to any such disapproved items.  The exceptions
approved by Buyer as aforesaid are hereinafter referred to as the “Permitted
Exceptions.”  If the PTR is supplemented at any time during Buyer’s review or
after Buyer’s approval thereof, then the same approval and cure procedure shall
be applicable to such supplemental report as is set forth above for the approval
of the original PTR.

 

8.1(c)            Survey.  Buyer may obtain, at Buyer’s expense, a new or
updated ALTA survey of the Property (the “Survey”), certified to Buyer and the
Title Company for this transaction, prepared by a surveyor licensed in the state
where the Property is located.  Should Buyer elect not to obtain the Survey or
should the Survey not be in accordance with the standard requirements of the
Title Company for the issuance of a 2006 ALTA Extended Owner’s Policy, any
exception or exceptions added to Buyer’s Title Policy as a result thereof shall
constitute a Permitted Exception(s).

 

8

--------------------------------------------------------------------------------


 

8.1(d)           Documents.  Within ten (10) business days after the Date of
Agreement, Seller shall deliver, or cause to be delivered, to Buyer all
documents, materials, reports, books, records, files and other items relating to
the Property that are in Seller’s possession, control or otherwise reasonably
available to Seller (the “Documents”) including, without limitation, the
following:

 

(i)            a current legal description of the Property;

 

(ii)           true and correct copies of any operating statements pertaining to
the Property for the three (3) calendar years preceding the Closing;

 

(iii)          a schedule of the service contracts, maintenance contracts,
management contracts, warranties, or other agreements affecting the Property, if
any, together with copies of each of the foregoing documents, if any;

 

(iv)          all existing surveys of the Property;

 

(v)           copies of all plans and specifications pertaining to the
Improvements (including any future planned Improvements), topographical maps,
grading plans, architectural and design drawings, engineering, structural,
environmental, termite, soils, seismic, toxic geologic and architectural
reports, studies and certificates and all other documents, 3rd party reports, or
similar data pertaining to the Property;

 

(vi)          true and correct copies of all licenses, permits, certificates of
occupancy, building inspection approvals, easement agreements and covenants,
conditions or restrictions (which easement agreements, covenants, conditions or
restrictions may be delivered as part of the PTR delivered by Title Company)
pertaining to the Property;

 

(vii)         true and correct copies of the bills issued for the three (3) most
recent years for all real property taxes and personal property taxes and copies
of all notices or documents for any assessments or bonds relating to the
Property;

 

(viii)        true and correct copies of all warranties and guaranties
pertaining to the Property; and

 

(ix)           true and correct copies of any earthquake fitness reports issued
by the City of Santa Monica after January 24, 1994.

 

8.2           Buyer Approval.  Buyer shall notify Escrow Holder and Seller in
writing whether or not Buyer has approved or waived each of the contingencies
set forth in Article 8 on or before the Contingency Date.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, BUYER SHALL HAVE THE ABSOLUTE AND
UNRESTRICTED DISCRETION TO TERMINATE THIS AGREEMENT FOR ANY OR NO REASON
WHATSOEVER BY DELIVERY OF WRITTEN NOTICE TO SELLER ON OR BEFORE THE CONTINGENCY
DATE.  BUYER’S FAILURE TO DELIVER TO ESCROW HOLDER AND SELLER A NOTICE APPROVING
SAID CONTINGENCIES WITHIN THE TIME PROVIDED THEREFOR SHALL BE DEEMED BUYER’S
APPROVAL OF SUCH CONTINGENCIES.  If Buyer disapproves any contingency item prior
to the Contingency Date, or if Buyer elects to terminate this Agreement as a
result of Seller’s election not to cure an item disapproved by Buyer pursuant to
Section 8.1(b) in a manner reasonably acceptable to Buyer, then this Agreement
shall terminate, and the Deposit shall be returned to Buyer.

 

9

--------------------------------------------------------------------------------


 

9.             Representations and Warranties of Seller and Buyer Regarding
Brokers.

 

9.1           Representations Regarding Brokers.  Seller represents and warrants
that it has not employed any brokers or finders in connection with the
transactions contemplated hereby other than Mr. Craig J. Poropat, of Lee &
Associates, who was employed by Seller (“Seller’s Broker”).  Buyer represents
and warrants that it has not employed any brokers or finders in connection with
the transaction contemplated hereby other than Gary Weiss, of L.A. Realty
Partners, who was employed by Buyer (“Buyer’s Broker”).  Seller shall indemnify,
save, defend and hold Buyer free and harmless from and against any and all
obligations or liabilities to pay any real estate broker’s commission, finder’s
fee, or other compensation to any person, firm or entity (other than Seller’s
Broker or Buyer’s Broker) arising from or in connection with this Agreement or
the Property which results from any act or agreement of Seller.  Buyer shall
indemnify, save, defend and hold Seller free and harmless from and against any
and all obligations or liabilities to pay any real estate broker’s commission,
finder’s fee, or other compensation to any person, firm or entity (other than
Seller’s Broker or Buyer’s Broker) arising from or in connection with this
Agreement or the Property which results from any act or agreement of Buyer.

 

10.           Additional Covenants.

 

10.1         Possession.  Seller shall deliver possession of the Property to
Buyer at the Close of Escrow, free and clear of all liens and subject only to
the Permitted Exceptions and the Leaseback.

 

10.2         Insurance to Remain in Force Through Closing.  Seller shall cause
the insurance policies covering the Property which are in existence as of the
Date of Agreement, or equivalent coverage, to remain continuously in force
through the Closing Date.  Seller shall be solely responsible for any amounts
payable as a result of Seller’s termination of such insurance policies after the
Closing Date.

 

10.3         Operation and Maintenance of Property.  Prior to the Closing,
Seller shall (i) operate and manage the Property in a prudent manner, and
(ii) maintain and repair the Property in its present condition, reasonable wear
and tear excepted.

 

10.4         New Documents.  So long as this Agreement remains in effect, Seller
shall not enter into or otherwise consent to any new leases, agreements,
contracts, or any amendments to any existing agreements or contracts, affecting
the Property which will survive the Close of Escrow and be binding on Buyer
without first obtaining Buyer’s prior written consent.

 

10.5         No Encumbrances or Transfers.  So long as this Agreement remains in
effect, Seller shall not permit the execution or recordation of any agreement or
instrument whereby the Property, or any interest in the Property, will be
alienated, liened, encumbered or otherwise transferred.

 

10.6         Other Offers.  After the expiration of the Contingency Date, Seller
shall not negotiate the sale of the Property to other third parties interested
in purchasing the Property, nor solicit any offers nor provide financial or
other information with respect to the Property to such third parties, nor accept
other offers to purchase any part of the Property.  Prior to the

 

10

--------------------------------------------------------------------------------


 

Contingency Date, Seller may accept back-up offers, letters of intent or term
sheets for the purchase of the Property; provided; however, such offers, letters
of intent, term sheets or other such agreements shall be subject to Buyer’s
rights to purchase the Property on the terms and conditions set forth in this
Agreement.

 

11.           Closing.

 

11.1         At least one (1) business day prior to the Closing Date, Seller
shall deliver to Escrow Holder the following documents, executed and
acknowledged where appropriate, and such other items as follows:

 

11.1(a)          A grant deed (the “Deed”) conveying the Property to Buyer in
the form attached hereto as Exhibit “B.”

 

11.1(b)         An Assignment Agreement (the “Assignment”) in the form attached
hereto as Exhibit “C” pursuant to which Seller transfers and assigns to Buyer
all right, title and interest of Seller in and to all tangible and intangible
personal property associated with the Property (including, without limitation,
any and all plans, specifications, licenses, permits and certificates of
occupancy) free and clear of liens and encumbrances other than the Permitted
Exceptions.

 

11.1(c)          The Leaseback lease in the form and substance of Exhibit “D”
attached hereto (the “Lease”) executed by Seller in two (2) original
counterparts.

 

11.1(d)         Such funds as may be necessary to comply with Seller’s
obligation hereunder regarding prorations, costs and expenses, or Seller’s
authorization to Escrow Holder to use the Purchase Price to comply with such of
Seller’s obligation.

 

11.1(e)          Any additional documents that Escrow Holder or the Title
Company may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or warranty of Seller or
result in any new or additional obligation, covenant, representation or warranty
of Seller under this Agreement beyond those expressly set forth in this
Agreement).

 

11.2         On or before the Closing Date, Buyer shall deliver to Escrow Holder
(i) immediately available funds in the amount described in Section 4.2(c) above;
(ii) the Lease, executed by Buyer in two (2) original counterparts; and
(iii) any additional documents that Escrow Holder or the Title Company may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement (provided, however, no such additional document shall expand
any obligation, covenant, representation or warranty of Buyer or result in any
new or additional obligation, covenant, representation or warranty of Buyer
under this Agreement beyond those expressly set forth in this Agreement).

 

11.3         All revenues and income, and all items of costs and expenses
including, without limitation, real property taxes and assessments, and utility
charges, with respect to the Property shall be prorated as of the Close of
Escrow.  The Closing Date shall be counted as an income and expense day of
Seller.  The obligation to make prorations shall survive the Close of Escrow.

 

11

--------------------------------------------------------------------------------


 

11.4         At the Close of Escrow, Seller shall bear the following costs and
expenses: (a) the premium for Title Policy attributable to the ALTA standard
coverage portion, (b) one-half (½) of the Escrow Holder’s fees, and (c) the
documentary transfer tax applicable to the recording of the Deed.  At the Close
of Escrow, Buyer shall bear the following costs and expenses: (i) the cost of
Title Policy in excess of the premium for ALTA standard coverage and all
endorsements and (ii) one-half (½) of the Escrow Holder’s fee.  All other costs
and expenses shall be allocated between Buyer and Seller in accordance with the
customary practice in Los Angeles County.

 

11.5         Escrow Holder shall provide an estimated closing statement for the
transaction contemplated by this Agreement to Seller and Buyer at least five
(5) business days before the Closing Date.

 

11.6         Notwithstanding the foregoing Sections 11.4 and 11.5, in the event
of a default by Seller or Buyer hereunder, all cancellation fees and other
Escrow charges shall be borne by the defaulting party.

 

11.7         On the Close of Escrow, subject to Escrow Holder having received
the documents and monies required to be deposited into Escrow pursuant to this
Agreement and Escrow Holder having received no written notice by a party that a
condition precedent to its obligation to close has not been satisfied, Escrow
Holder shall do each of the following:

 

11.7(a)          Duly record the Deed in the official records of the county in
which the Property is located, and arrange for the delivery to the parties of
conformed copies thereof as soon as available.

 

11.7(b)         Deliver to Buyer (i) a 2006 ALTA extended coverage owner’s
policy of title insurance (the “Title Policy”) issued by Title Company insuring
fee simple title to the Property vested in Buyer, with a liability limit in the
amount of the Purchase Price, and subject only to the Permitted Exceptions and
the Lease; (ii) an original counterpart of the Lease executed by Seller; and
(iii) an original of the Assignment executed by Seller.

 

11.7(c)          Deliver to Seller (i) the Purchase Price, (ii) an original
counterpart of the Lease executed by Buyer, and (iii) an original counterpart of
the Assignment executed by Buyer.

 

12.           Conditions Precedent.

 

12.1         The obligation of Buyer to complete the purchase of the Property
and to close under this Agreement is subject to the satisfaction of each of the
following conditions:

 

12.1(a)          Buyer shall have approved, or be deemed to have approved or
waived, the matters set forth in Article 8 above.

 

12.1(b)         Seller shall have performed or complied with all agreements,
covenants and conditions required by this Agreement to be performed or complied
with by Seller prior to or at the time of the Close of Escrow.

 

12

--------------------------------------------------------------------------------


 

12.1(c)          The representations and warranties of Seller set forth in this
Agreement shall remain true and correct on and as of the Closing Date.

 

12.1(d)         There shall not have been filed by or against Seller at any time
prior to the Close of Escrow any bankruptcy, reorganization or arrangement
petition.

 

12.1(e)          Buyer’s receipt of written confirmation from the Title Company
that the Title Policy shall issue immediately upon the Closing with no
exceptions other than the Permitted Exceptions and the Lease.

 

12.1(f)          No Material Change (as defined below) shall have occurred with
respect to the Property after the Contingency Date and prior to the Closing that
has not been approved by Buyer.  Seller shall notify Buyer in writing of any
such Material Change promptly after Seller learns of the same.  Buyer shall have
ten (10) days following receipt of written notice from Seller of any such
Material Change within which to approve or disapprove of the same in writing.
Buyer’s failure to timely approve of a Material Change shall be deemed Buyer’s
approval thereof.  For purposes of this Agreement, a “Material Change” shall be
the occurrence of any event or discovery of any fact that would or could render
any of Seller’s representations and warranties set forth in this Agreement
untrue in any material respect, or a change or potential change in the status of
the use, occupancy, zoning, or condition of the Property that could or does
materially adversely affect the status of the use, occupancy, zoning, condition
or value of the Property.

 

If any of such conditions is not satisfied (or waived by Buyer in writing),
then, without limiting any other rights or remedies Buyer may have in connection
therewith, Buyer shall have the right to terminate this Agreement by notifying
Seller of the same in writing.  If Buyer does not so notify Seller, Buyer shall
be deemed to have waived such conditions.  If Buyer exercises such termination
right, then, without limiting any other rights or remedies of Buyer, Escrow
Holder shall promptly return the Deposit to Buyer.

 

12.2         The obligation of Seller to complete the sale of the Property and
to close under this Agreement is subject to the satisfaction of each of the
following conditions:

 

12.2(a)          Buyer shall have delivered into Escrow the Purchase Price in
accordance with the provisions of Section 4.2 above.

 

12.2(b)         Buyer shall have performed and complied with all agreements,
covenants and conditions required by this Agreement to be performed or complied
with by Buyer prior to or at the time of the Close of Escrow.

 

12.2(c)          The representations and warranties of Buyer set forth in this
Agreement shall remain true and correct on and as of the Closing Date.

 

12.2(d)         There shall not have been filed by or against Buyer at any time
prior to the Close of Escrow any bankruptcy, reorganization or arrangement
petition.

 

13

--------------------------------------------------------------------------------


 

If any of such conditions is not satisfied (or waived by Seller in writing),
then, without limiting any other rights or remedies Seller may have in
connection therewith, Seller shall have the right to terminate this Agreement by
notifying Buyer of the same in writing.  If Seller exercises such termination
right, then Escrow Holder shall promptly return the Deposit to Buyer, unless the
provisions of Section 14 apply in which case Escrow Holder shall promptly
deliver the Deposit to Seller.

 

13.           Casualty; Condemnation.

 

13.1         In the event of the occurrence of any of the following after the
Date of Agreement and prior to the Close of Escrow: (i) the commencement of any
eminent domain or condemnation proceedings with respect to any portion of the
Property, or (ii) any casualty which (x) shall cost in excess of Three Hundred
Thousand Dollars ($300,000) to repair, and (y) Seller fails to: (A) repair such
casualty, or (B) provide or assign any insurance proceeds covering such casualty
to Buyer, together with a credit against the Purchase Price in an amount equal
to the reasonable cost, as mutually agreed by the parties, to repair the damage
or destruction which is not covered by insurance, Buyer shall have the right to
terminate this Agreement until the earlier of fifteen (15) days after the date
Buyer receives written notice of such damage, taking or condemnation, or the
Closing Date.  If Buyer elects to terminate this Agreement, both parties shall
be relieved of any further obligations hereunder.

 

13.2         In the event of the occurrence of any casualty to the Property
after the Date of Agreement and prior to the Close of Escrow which shall cost
Three Hundred Thousand Dollars ($300,000) or less to repair, or if Buyer does
not elect to terminate this Agreement pursuant to Section 13.1, the obligations
of the parties hereunder shall be unaffected and the parties shall proceed to
Closing.  In such case, Seller shall, at its option:  (i) deliver to Buyer, at
the Close of Escrow, the proceeds, if any, of all insurance coverage applicable
to such damage previously received by Seller (or an assignment of all insurance
proceeds applicable thereto), and Buyer shall receive a credit against the
Purchase Price in an amount equal to the reasonable cost, as mutually agreed by
the parties, to repair the damage or destruction which is not covered by
insurance, or (ii) repair the casualty.  If Seller elects to repair the casualty
and the restoration period extends beyond the Close of Escrow, Seller shall
continue the repair into the Leaseback Term.

 

14.           LIQUIDATED DAMAGES.  SELLER AND BUYER AGREE THAT THE DAMAGES THAT
WOULD BE SUFFERED BY SELLER IN THE EVENT THE CLOSE OF ESCROW DOES NOT OCCUR DUE
TO A DEFAULT BY BUYER HEREUNDER IN PURCHASING THE PROPERTY WOULD BE EXTREMELY
DIFFICULT AND IMPRACTICABLE TO ASCERTAIN, AND THAT THE DEPOSIT REPRESENTS THE
REASONABLE ESTIMATE BY THE PARTIES OF THE AMOUNT OF THE DAMAGES THAT SELLER
WOULD SUFFER BY REASON OF BUYER’S DEFAULT.  ACCORDINGLY, IN THE EVENT THE CLOSE
OF ESCROW DOES NOT OCCUR DUE TO A DEFAULT BY BUYER HEREUNDER, SELLER SHALL, AS
SELLER’S SOLE AND EXCLUSIVE REMEDY, BE ENTITLED TO RECEIVE AND RETAIN THE
DEPOSIT AS LIQUIDATED DAMAGES.  UPON PAYMENT OF SAID SUM TO SELLER, BUYER SHALL
BE RELEASED FROM ANY FURTHER LIABILITY TO SELLER.  IF AND WHEN SELLER BECOMES
ENTITLED TO RECEIVE SUCH LIQUIDATED DAMAGES IN ACCORDANCE WITH THE PROVISIONS
HEREOF, ESCROW HOLDER IS HEREBY INSTRUCTED TO DELIVER TO SELLER THE DEPOSIT.  BY
INITIALING THIS PROVISION IN THE SPACE BELOW, SELLER AND BUYER EACH SPECIFICALLY
AFFIRM THEIR RESPECTIVE OBLIGATIONS UNDER THIS ARTICLE 14.

 

“SELLER”

 

“BUYER”

 

 

 

/S/ DDV

 

/S/ RM

 

14

--------------------------------------------------------------------------------


 

15.           Notices.

 

Any notice, request, demand or other communication which is required or may be
given under or in connection with this Agreement shall be in writing and shall
be deemed to have been duly given if mailed by certified or registered mail,
return receipt requested, by personal delivery by overnight delivery service
(e.g. Federal Express), or by fax addressed as follows:

 

(a)

 

If to Seller:

 

M2 Marketplace Inc.

 

 

 

 

1940 E. Mariposa Avenue

 

 

 

 

El Segundo, CA 90245

 

 

 

 

Attn:  General Counsel

 

 

 

 

Telephone No: (310) 354-5600

 

 

 

 

Fax No: (310) 630-3091

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

Nilan Johnson Lewis PA

 

 

 

 

400 One Financial Plaza

 

 

 

 

120 South Sixth Street

 

 

 

 

Attn: Jane L. Marrone, Esq.

 

 

 

 

Telephone No: (612) 305-7556

 

 

 

 

Fax No: (612) 305-7501

 

 

 

 

 

 

 

 

 

 

(b)

 

If to Buyer:

 

Nautilus Group, Inc.

 

 

 

 

1223 16th St

 

 

 

 

Santa Monica, CA 90404

 

 

 

 

Attn: Mr. Randall Miller

 

 

 

 

Telephone No: (310) 479-7625

 

 

 

 

Fax No: (310) 861-8677

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

Greenberg Glusker Fields

 

 

 

 

Claman & Machtinger LLP

 

 

 

 

1900 Avenue of the Stars, Suite 2100

 

 

 

 

Los Angeles, CA 90067

 

 

 

 

Attn: Brian Kang, Esq.

 

 

 

 

Telephone No.: (310) 201-7473

 

 

 

 

Fax No: (310) 201-4451

 

15

--------------------------------------------------------------------------------


 

or to such other address as such party shall have specified in writing to the
other parties.  Such notice, request, demand or other communication shall be
deemed given when served personally, three (3) days after the date of deposit
thereof in the United States Mail in the manner set forth above, upon actual
delivery if delivered by overnight delivery service or upon attempted delivery
if delivery is attempted on a business day, or upon the date of fax transmission
as indicated on a fax confirmation page if given by fax.  Any notice, demand or
document not personally delivered, given by registered or certified mail, given
by overnight delivery service or given by fax transmission as aforesaid shall be
deemed to be given, delivered or made upon receipt by the party to whom the same
is to be given or delivered.

 

16.           Miscellaneous.

 

16.1         ADR; Waiver of trial by jury.

 

16.1(a)          Alternative Dispute Resolution.  If any action or proceeding is
commenced by either party to enforce any right or recover any damages in
connection with any claim arising out of or related to this Agreement, including
a claim for specific performance, all of the issues in such action, whether of
fact or of law, shall be heard by a referee pursuant to the provisions of
California Code of Civil Procedure Sections 638 through 645.1 utilizing the
services of ADR Services, Los Angeles, California.  Upon the commencement of any
such action or proceeding, the parties shall endeavor to agree upon a retired
Superior Court Judge or Supreme Court or Court of Appeal Justice from the then
current list of retired judges available to serve as referees in the county in
which such action or proceeding is commenced.  If the parties are unable to
agree upon such an individual within sixty (60) days after the service of the
complaint in the action or proceeding, or the referee selected by the parties is
not willing to serve and the parties cannot agree on an alternate within fifteen
(15) days, then either party may make application to the court in which the
action or proceeding is pending for the appointment of a retired Superior Court
Judge or Court of Appeal Justice from the list to serve as the referee.  The
parties shall advance, in equal shares, the fees and expenses of the referee
selected pursuant to this Section but the losing party in any such action or
proceedings shall, in addition to paying any judgment awarded by the referee,
reimburse the other party for any and all fees and expenses previously advanced
by such party for the referee.

 

16

--------------------------------------------------------------------------------


 

16.1(b)         WAIVER OF TRIAL BY JURY.  SELLER AND BUYER, TO THE EXTENT THEY
MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR
INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER AND BUYER HEREBY AGREE
THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING SHALL BE
RESOLVED AND DECIDED PURSUANT TO THE TERMS OF SECTION 16.1(a) ABOVE, WITHOUT A
JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER
PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

Buyer’s Initials

/S/ RM

 

Seller’s Initials

/S/ DDV

 

16.2         Attorneys’ Fees.  In the event of any action for breach of or to
enforce any provision or right under this Agreement, the unsuccessful party in
such action shall pay to the successful party all costs and expenses including,
but not limited to, reasonable attorneys’ fees incurred by the successful party
in connection with such action.

 

16.3         Further Assurances.  Seller and Buyer agree that at any time or
from time to time after the execution of this Agreement and whether before or
after the closing they shall, upon request of each other, execute and deliver
such further documents and do such further acts and things as such party may
reasonably request in order to fully effect the purpose of this Agreement;
provided, however, that the non-requesting party shall not be required to incur
any additional cost or expense or assume or incur any liability or potential
liability or to agree to any delay in the Closing in connection therewith.

 

16.4         Entire Agreement.  Except as herein provided, this Agreement is the
entire agreement between Buyer and Seller with respect to the subject matter of
this Agreement and supersedes all prior agreements between Buyer and Seller with
respect to the subject matter of this Agreement.

 

16.5         Modifications in Writing.  This Agreement may not be altered,
amended, changed, terminated or modified in any respect or particular, unless
the same shall be in writing and signed by the party to be charged.

 

16.6         Time of the Essence.  Time is of the essence of this Agreement.

 

16.7         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and to their respective successors
and assigns.  Buyer may assign any or all of its interest under this Agreement
to an affiliate of Buyer without Seller’s consent. Seller may assign any or all
of its interest under this Agreement to an affiliate of Seller or PC Mall
without Buyer’s consent.

 

17

--------------------------------------------------------------------------------


 

16.8         Counterparts.  This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument.

 

16.9         Exhibits.  All exhibits attached hereto are hereby incorporated
herein by this reference.

 

16.10       Cooperation Regarding Tax Deferred Exchange.  The parties shall have
the right to structure this transaction as part of a forward or reverse
exchange, including a build-to-suit or construction component of such exchange
(or identify the Property as a replacement property) for other real property of
a like-kind to be designated by the requesting party (including, if necessary,
the use of an intermediary) with the result that the exchange shall conform to
the requirements of Section 1031 of the Internal Revenue Code of 1986, as
amended (the “IRC”) (an “Exchange”).  Each party agrees to reasonably cooperate
with the other party to complete an Exchange if requested (including the
assignment of this Agreement to a Qualified Intermediary as that term is defined
in the IRC or the use of an Exchange Accommodation Titleholder as that term is
defined in the IRC), provided that: (a) any additional costs incurred by
non-requesting party solely as a result of structuring the transaction as an
Exchange shall be borne by the requesting party; and (b) neither party shall be
required to take title to any property other than the Property.  Buyer shall
grant Seller, at Seller’s sole option, up to two (2) 90-day extensions to extend
the Closing Date to allow Seller to complete an Exchange involving the
Property.  This Agreement is not subject to or conditioned upon either party’s
ability to consummate an Exchange.  The responsibility of either party for
reviewing Exchange documents proposed by the other party shall be limited to
determining whether the terms and conditions of such Exchange documents are such
that they are in compliance with the foregoing provisions.  The party seeking to
effect an Exchange shall be responsible for making all determinations as to the
legal sufficiency or other consideration, including but not limited to tax
considerations, relating to such Exchange documents.  In cooperating in any
Exchange transaction arranged by the other party, neither Buyer nor Seller shall
in any event be responsible for, or in any way warrant, the tax consequences of
the Exchange transaction.

 

16.11       Cumulative Remedies.  Except as otherwise specifically provided
herein, no remedy conferred upon a party in this Agreement is intended to be
exclusive of any other remedy herein or by law provided or permitted, but each
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute.  Buyer
and Seller hereby agree that in the event of a default or breach by Seller of
its obligations under this Agreement, in addition to terminating this Agreement,
Buyer may sue for damages.  In lieu of terminating this Agreement, Buyer shall
have the right to bring an action against Seller for specific performance of
Seller’s obligations under this Agreement but any such action must be brought
within six (6) months from the Date of Agreement.

 

16.12       Independent Counsel; Construction.  Buyer and Seller each
acknowledge that: (a) they have been represented by independent counsel in
connection with this Agreement, (b) they have executed this Agreement with the
advice of such counsel; and (c) this Agreement is the

 

18

--------------------------------------------------------------------------------


 

result of negotiations between the parties hereto and the advice and assistance
of their respective counsel.  The fact that this Agreement was prepared by
Buyer’s counsel as a matter of convenience shall have no import or
significance.  Any uncertainty or ambiguity in this Agreement shall not be
construed against Buyer because Buyer’s counsel prepared this Agreement in its
final form.

 

16.13       Gender.  Wherever appropriate in this Agreement, the singular shall
be deemed to refer to the plural and the plural to the singular, and pronouns of
certain genders shall be deemed to include either or both of the other genders.

 

16.14       Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of California.

 

16.15       Headings.  All article and paragraph titles or captions are for
convenience only and shall not be deemed a part of this Agreement.

 

[Signature Page Immediately Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have entered into this Agreement on the
dates and at the places set forth opposite their respective signatures below.

 

“Buyer”

 

“Seller”

 

 

 

NAUTILUS GROUP, INC.,

 

M2 MARKETPLACE, INC.

a California corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

/S/ Randall Miller

 

By:

/S/Dan DeVries

 

Randall Miller, its President

 

Name:

Dan DeVries

 

 

Title:

President

 

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Legal Description of Property

 

Lots “M”, “N”, “O”, “P” and “Q”, in Block 85 of the Town of Santa Monica, in the
City of Santa Monica, County of Los Angeles, State of California, as per Map
Recorded in Book 3 Pages 80 and 81 and in Book 39 Pages 45, et seq., of
Miscellaneous Records, in the Office of the County Recorder of said county.

 

APN:  4281-005-026

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Form of Grant Deed

 

RECORDING REQUESTED BY

 

 

AND WHEN RECORDED MAIL

 

 

THIS GRANT DEED AND ALL

 

 

TAX STATEMENTS TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Above Space for Recorder’s Use Only)            

 

GRANT DEED

 

The undersigned grantor declares:

 

Documentary transfer tax is shown by an unrecorded separate affidavit pursuant
to R&T Code § 11932

 

x           computed on full value of property conveyed, or

 

o            computed on full value, less value of liens and encumbrances
remaining at time of sale.

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged,
                                                                          ,
                                                                                
(“Grantor”), hereby GRANTS to                                         , a
                                        , the following described real property
(the “Property”) located in the City of                       , County of
                          , State of California:

 

SEE EXHIBIT “1” ATTACHED HERETO AND INCORPORATED HEREIN BY THIS REFERENCE

 

IN WITNESS WHEREOF, Grantor has caused this Grant Deed to be executed as of the
       day of                                  , 2      .

 

 

“GRANTOR”

 

 

 

 

 

,

 

 

 

By:

 

 

Name:

 

 

Its:

,

 

--------------------------------------------------------------------------------


 

NOTARIAL ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

)

COUNTY OF LOS ANGELES

)

 

On                                            , 2012, before
me,                                                            , Notary Public,

 

(here insert name and title of the officer)

 

personally
appeared                                                                                                                                                                                ,
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

Signature

 

(Seal)

 

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO EXHIBIT B

 

LEGAL DESCRIPTION

 

Lots “M”, “N”, “O”, “P” and “Q”, in Block 85 of the Town of Santa Monica, in the
City of Santa Monica, County of Los Angeles, State of California, as per Map
Recorded in Book 3 Pages 80 and 81 and in Book 39 Pages 45, et seq., of
Miscellaneous Records, in the Office of the County Recorder of said county.

 

APN:  4281-005-026

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Form of Assignment Agreement

 

ASSIGNMENT AND ASSUMPTION
[1505 Wilshire Boulevard, Santa Monica, California]

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made as of the         
day of                                   , 2012, by and between M2
Marketplace, Inc., a Delaware corporation (“Assignor”), and NAUTILUS
GROUP, INC., a California corporation (“Assignee”).

 

W I T N E S S E T H:

 

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged Assignor hereby agree as follows:

 

1.             This Assignment is given pursuant to that certain Agreement of
Sale and Purchase and Joint Escrow Instructions (the “Purchase Agreement”) dated
as of February       , 2012, between Assignor and Assignee.  All capitalized
terms used herein and not otherwise defined shall have the same meanings as in
the Purchase Agreement.

 

2.             Assignor hereby sells, transfers, assigns and conveys to
Assignee, without warranty, all of Assignor’s right, title and interest in
connection with the operation, ownership or management of that certain land and
improvements located in the City of Santa Monica, County of Los Angeles, State
of California, as more particularly described in Exhibit A attached hereto and
made a part hereof (collectively, the “Real Property”).

 

a.             To the extent assignable, all authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality held by the Assignor in respect of the Real Property or
Improvements (collectively, the “Approvals”).

 

b.             To the extent assignable, all right, title and interest of
Assignor, if any, in and to the plans and specifications and other architectural
and engineering drawings for the improvements on the Real Property, if any;
warranties, if any; and governmental permits, approvals and licenses, if any
(collectively, the “Intangible Property”).

 

c.             All right, title and interest of Assignor, if any in and to those
certain contracts relating to the Real Property, and all warranties, guaranties,
indemnities and claims (including, without limitation, for workmanship,
materials and performance) and which exist or may hereafter exist against any
contractor, subcontractor, manufacturer or supplier or laborer or other services
relating thereto (collectively, the “Contracts”).

 

--------------------------------------------------------------------------------


 

d.             All of Assignor’s right, title and interest in and to all rights,
privileges and easements appurtenant to the Real Property, including, without
limitation, all minerals, oil, gas and other hydrocarbon substances on and under
the Real Property, as well as all development rights, air rights, water, water
rights, riparian rights and water stock relating to the Real Property and any
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Real Property and all of Seller’s right, title and interest
in and to all roads and alleys adjoining or servicing the Real Property
(collectively, the “Appurtenances”)

 

3.             The property conveyed hereunder is conveyed by Assignor and
accepted by Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER
NATURE, EXPRESS OR IMPLIED.

 

4.            Assignee hereby accepts the assignment of the Approvals, the
Intangible Property, the Contracts and the Appurtenances and agrees to assume
and discharge, in accordance with the terms thereof, all of the obligations
thereunder from and after the date hereof.

 

5.             This Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

[signature page immediately follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

 

“ASSIGNEE”

 

“ASSIGNOR”

 

 

 

NAUTILUS GROUP, INC.,

 

M2 MARKETPLACE, INC.

a California corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

By:

 

 

Randall Miller, its President

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

Lots “M”, “N”, “O”, “P” and “Q”, in Block 85 of the Town of Santa Monica, in the
City of Santa Monica, County of Los Angeles, State of California, as per Map
Recorded in Book 3 Pages 80 and 81 and in Book 39 Pages 45, et seq., of
Miscellaneous Records, in the Office of the County Recorder of said county.

 

APN:  4281-005-026

 

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Form of Leaseback Lease

 

[See Attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2(m)

Environmental Reports

 

Phase I Environmental Site Assessment and Asbestos Survey prepared for 1505-1515
Wilshire Boulevard, Santa Monica, California, ATEC Project Number 43-07-9200451,
prepared by ATEC Environmental Consultants for FarWest Savings/Santa Monica
Branch (1992)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LEASE AGREEMENT
1505 Wilshire Boulevard, Santa Monica, California

 

1.             Parties.  THIS LEASE AGREEMENT (this “Lease”) is made and entered
into as of                           , 2012 (the “Effective Date”), by and
between Nautilus Group, Inc., a California corporation (“Landlord”), and M2
Marketplace, Inc., a California corporation (“Tenant”) (collectively, the
“Parties,” or individually, a “Party”).

 

2.             Recitals.

 

2.1           Concurrently with the execution and delivery of this Lease, Tenant
conveyed to Landlord that certain real property, more particularly described on
Exhibit “A” attached hereto (the “Leased Premises”) that was owned by Tenant
pursuant to that certain Agreement of Purchase and Sale and Joint Escrow
Instructions dated February 10, 2012 (the “Sale Agreement”), by and between,
Landlord, as buyer, and Tenant, as seller.  The closing of such sale and
purchase of Leased Premises occurred on the Effective Date.  Capitalized terms
not defined herein shall have the meanings ascribed to them in the Sale
Agreement.

 

2.2           Tenant has conducted its business of as a direct and retail
marketer of technology products, services and solutions and related purposes
from the Leased Premises and desires to lease from Landlord the Leased Premises
and to continue its business operations thereon during the term of this Lease. 
Landlord and Tenant therefore enter into this Lease, upon all of the terms and
provisions hereinafter set forth.

 

3.             Lease of Premises and Property.

 

3.1           Premises Leased.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, together with all buildings,
fixtures and other improvements situated on said land and all easements,
covenants, and appurtenant rights.

 

3.2           As-Is.  As the former owner of the Leased Premises, Tenant is
thoroughly familiar with the Leased Premises.  Tenant leases all of the Leased
Premises in their “AS IS” condition.  In entering into this Lease, Tenant is not
relying on, and Landlord has not made, any warranties or representations
regarding the Leased Premises or any other matters, and any statements,
warranties or representations, whether oral or written, which may have been made
by Landlord or any person representing Landlord are expressly disclaimed. 
LANDLORD MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO ANY MATTER
WHATSOEVER, INCLUDING THE CONDITION OF THE LEASED PREMISES, ITS MERCHANTABILITY,
AS APPLICABLE, OR ITS FITNESS FOR ANY PARTICULAR PURPOSE.

 

Tenant hereby agrees and warrants that it has investigated and inspected the
condition of the Leased Premises and the suitability of same for Tenant’s
purposes, and Tenant does hereby waive and disclaim any objection to, cause of
action based upon, or claim that its obligations hereunder should be reduced or
limited because of the condition of the Leased

 

1

--------------------------------------------------------------------------------


 

Premises or the suitability of same for Tenant’s purposes.  Tenant expressly
warrants and represents that Tenant has relied solely on its own investigation,
inspection and knowledge of the Leased Premises in its decision to enter into
the Lease and let the Leased Premises in its current condition.  The taking of
possession of the Leased Premises by Tenant shall conclusively establish that
the Leased Premises was at such time in satisfactory condition.  Tenant hereby
waives subsection 1 of Section 1932 and Sections 1941 and 1942 of the Civil Code
of California or any successor provision of Law, and any other Law that requires
similar performance of Landlord, as all of Landlord’s obligations are those
expressly provided for in this Lease.

 

4.             Term.

 

4.1           The term of this Lease (the “Term”) shall be for eighteen (18)
months beginning on the Effective Date [NOTE: subject to Landlord’s right to
adjust the Term equal to the number of days of delay caused by Tenant’s exercise
of its right to delay the Closing under the Sale Agreement], and expiring on
                            , 201     (the “Expiration Date”).  Unless either
Tenant or Landlord delivers written notice to the other party at least thirty
(30) days prior to the Expiration Date, from and after the Expiration Date, the
Term of this Lease shall continue on a month to month basis pursuant to the
terms and conditions of this Lease; provided, however, that Landlord shall be
required to give at least sixty (60) days prior written notice to terminate this
Lease once such month to month tenancy has commenced.

 

4.2           Notwithstanding anything in this Lease to the contrary, Tenant
shall have no right to holdover in the Leased Premises after expiration or
termination of the Term.  If Tenant does holdover in the Leased Premises without
Landlord’s prior written consent, then the monthly Base Rent (as defined below)
payable during the period of such holding over shall be two hundred (200%) the
monthly Base Rent which was payable for the last month of the Term prior to the
expiration or termination of the Term.  Additionally, Tenant shall indemnify,
defend and hold harmless Landlord from and against any and all loss, cost,
liability or expense including, without limitation, reasonable attorneys’ fees
and costs arising out of or in connection with Tenant’s holding over in the
Leased Premises without Landlord’s prior written consent.

 

5.             Rent; Payments to Landlord.

 

5.1           Rent.  Commencing on the Effective Date, Tenant shall pay to
Landlord monthly rent for the Leased Premises in advance on the first business
day of each month in the sum of Twenty Five Thousand and No/100 Dollars
($25,000.00) (the “Base Rent”).  All other amounts required to be paid by Tenant
hereunder, including, but not limited to, insurance premiums and utilities,
shall also be deemed to be rent for purposes of this Lease.

 

5.2           Payments to Landlord.  Tenant shall cause payment of rent and any
other amounts required to be paid by Tenant to Landlord in lawful money of the
United States on or before the day on which it is due under the terms of this
Lease without set off, notice, abatement demand or notice.  Charges for any
period during the Term which is for less than one (1) full calendar month shall
be prorated based upon the number of days of the calendar month involved. 
Payment of such amounts shall be made to Landlord at its address stated herein
or to such other persons or at such other addresses as Landlord may from time to
time designate in writing to Tenant.

 

2

--------------------------------------------------------------------------------


 

6.             Use.  The Leased Premises shall be used in accordance with all
applicable Laws for business as a direct and retail marketer of technology
products, services and solutions and related purposes including related general
office uses.  Tenant shall have access to and use of the Leased Premises
twenty-four (24) hours per day, seven (7) days per week for the entire term of
this Lease.

 

7.             Maintenance; Repairs; Ownership.

 

7.1           Maintenance and Repair.  Tenant shall, at Tenant’s sole cost and
expense, and in accordance with Tenant’s existing repair and maintenance
practices at the Leased Premises, and at all times, maintain the Leased Premises
in substantially the same condition as the Leased Premises existed on the
Effective Date, ordinary wear and tear and damage from the elements or casualty
excepted.  Landlord agrees that any and all maintenance and repair decisions
with respect to the Leased Premises shall be determined solely by Tenant
provided such maintenance and repairs are consistent with Tenant’s past
practices.  No later than the sixtieth (60th) day prior to the expiration of the
Term, Tenant will give written notice to Landlord of the Contracts that then
remain in effect, and, within ten (10) business days following receipt of such
notice from Tenant, Landlord will give written notice to Tenant (the “Contract
Notice”) of which Contracts Landlord desires to assume and for which Contracts
Landlord requests that Seller terminate at the end of the Term; provided,
however, that Landlord shall have no obligation to assume any Contracts.  If
Landlord does not deliver the Contract Notice within the required ten
(10) business day period, then Landlord shall be deemed to have elected not to
assume any Contracts.  At the end of the Term, Tenant shall deliver to Landlord
copies of all Contract termination notices, if any, and Tenant and Landlord
shall execute and deliver to each other an assignment and assumption agreement
in a form reasonably acceptable to both Landlord and Tenant to effectuate the
assignment of those Contracts that Landlord desires to assume.

 

7.2           Capital Expenditures.  If a capital improvement, repair or
replacement (a “Capital Expenditure”) is required in order for Tenant to
continue to operate its business within the Leased Premises as presently
conducted and as contemplated under this Lease, Tenant may, at its sole option: 
(i) make such Capital Expenditure, or (ii) terminate this Lease upon at least
thirty (30) days prior written notice to Landlord unless Landlord notifies
Tenant, in writing, within ten (10) days after receipt of Tenant’s termination
notice that Landlord will pay for such Capital Expenditure.

 

7.3           No Maintenance or Repair Obligations of Landlord.  Landlord shall
not have any obligation to maintain, repair or replace the Leased Premises or
any portion thereof, and Tenant waives the benefit of any statute that may
impose any such obligation on Landlord or entitle Tenant to recover the cost of
any repairs, maintenance or replacement of the Leased Premises from Landlord or
offset such cost against rent.

 

7.4           Alterations and Improvements.  Subject to Landlord’s prior written
approval therefor, not to be unreasonably withheld, delayed, or conditioned,
Tenant shall have the right, but not the obligation, to make reasonable
alterations and improvements to the Leased Premises during the Term hereof. 
Such alterations and improvements shall be performed in a workmanlike manner in
accordance with all applicable Laws and with good and sufficient materials.

 

3

--------------------------------------------------------------------------------


 

7.5           Payment for Labor and Materials.  Tenant shall pay when due all
claims for labor or materials furnished or alleged to have been furnished to or
for Tenant at or for use on the Leased Premises, which claims are or may be
secured by any mechanics’ or materialmen’s lien against the Leased Premises or
any interest therein.  Tenant shall give Landlord not less than ten (10) days
written notice prior to the commencement of any alterations or improvements on
the Leased Premises and Landlord shall have the right to post notices of
non-responsibility.  If Tenant shall contest the validity of any such lien,
claim or demand then Tenant shall, at its sole expense, indemnify, defend, hold
harmless and protect itself, Landlord and the Leased Premises against the same
and shall pay and satisfy any such adverse judgment that may be rendered thereon
before the enforcement thereof.  However, even if Tenant elects to contest a
mechanic’s lien, Tenant shall not be relieved of its obligation under
Section 7.5 to remove or bond against the lien.

 

7.6           Notice of Liens.  If Tenant receives notice of any claim of lien
filed against the Leased Premises or of any action affecting the title to such
property as a result of work performed by or on behalf of Tenant, Tenant shall
promptly give Landlord written notice thereof.  If a lien is recorded against
the Leased Premises as a result of work performed by or on behalf of Tenant,
Tenant shall have thirty (30) days following the date of recordation of such
lien in which to cause the lien to be removed or bonded pursuant to statute.  If
Tenant fails to remove such lien within such thirty (30) day period, in addition
to Landlord’s other rights and remedies, Landlord may (but shall not be so
required to) pay the claim.  The amount so paid, together with interest and
reasonable attorneys’ fees, costs and expenses incurred in connection therewith,
shall be due and owing from Tenant to Landlord within thirty (30) days after
receipt of an invoice and substantiating documentation.  Tenant shall indemnify,
defend and save Landlord free and harmless from and against all liability, loss,
damage, costs, reasonable attorneys’ fees, costs and expenses, and all other
expenses on account of mechanics’ or materialmen’s liens for work performed or
materials or supplies furnished for Tenant or on Tenant’s behalf.

 

7.7           Security Deposit.  As security for the faithful performance and
observance by Tenant of the terms, provisions, covenants and conditions of this
Lease, Tenant shall deliver to Landlord on the Effective Date a security deposit
in the amount of Twenty Five Thousand and No/100 Dollars ($25,000.00).  In the
event Tenant defaults and fails to cure such default in the time period allowed
following written notice by Landlord of such default pursuant to the terms of
Section 16 herein on any of the terms and conditions of this Lease, including,
but not limited to, the payment of rent, Landlord may, at its discretion, use,
apply or retain the whole or any part of the security deposit to the extent
required for the payment of any rent or any other sum as to which Landlord may
be entitled or which it may expend by reason of Tenant’s default.  If Landlord
applies or retains all or any portion of the security deposit delivered
hereunder prior to the termination of this Lease, Tenant shall forthwith restore
the amount so applied or retained so that at all times the amount deposited
shall be not less than the security deposit required hereunder.  If Tenant fully
and faithfully complies with all the terms, provisions, covenants, and
conditions of this Lease the security deposit, or so much thereof as shall not
have been applied in accordance with this Lease, shall be returned, without
interest, unless required by law, to Tenant within thirty (30) days after the
termination of this Lease and after delivery of possession of the Leased
Premises to Landlord in accordance with and in the condition required by this
Lease.

 

4

--------------------------------------------------------------------------------


 

7.8           Hazardous Materials.  (a) Neither Tenant, its successors or
assigns, nor any permitted assignee, sublessee, licensee or other person or
entity acting at the direction or with the consent of Tenant shall
(i) manufacture, treat, use, store or dispose of any “Hazardous Substance” (as
hereinafter defined) (except such Hazardous Substances used in the ordinary
course of Tenant’s business and used, stored, treated or disposed in accordance
with applicable Laws) on the Leased Premises or any part thereof or (ii) permit
the “release” (as hereinafter defined) of a Hazardous Substance on or from the
Leased Premises or any part thereof unless the manufacturing, treatment, use,
storage, disposal, or release of a Hazardous Substance is approved in writing by
Landlord, which approval may be withheld in Landlord’s sole and absolute
discretion.  The term “Hazardous Substance” shall mean any waste, substance or
material (i) identified in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as the same may be amended
from time to time (herein called “CERCLA”), or (ii) determined to be hazardous,
toxic, a pollutant or contaminant, under federal, state, or local statute, law,
ordinance, rule, regulation or judicial or administrative order or decision, as
the same may be amended from time to time, including, but not limited to,
petroleum and petroleum products.  The term “release” shall have the meaning
given to such term in Section 101(22) of CERCLA.  Tenant covenants, at its cost
and expense, to protect, indemnify, defend and save Landlord harmless against
and from any and all damages, losses, liabilities, obligations, penalties,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs, or
expenses of any kind or nature (including, without limitation, reasonable
attorney’s fees and expert’s fees) which may at any time be imposed upon,
incurred by or awarded against Landlord arising from or out of any Hazardous
Substance on, in, under or affecting the Leased Premises or any part thereof as
a result of any act or omission by Tenant.

 

8.             Compliance with Laws.  Tenant shall, at its sole cost and
expense, comply with all local, state and federal ordinances, statutes, laws,
regulations, orders and other requirements (collectively, “Laws”) now in force
and which may hereafter be enacted with respect to Tenant’s use of the Leased
Premises or any alterations or improvements made by or for Tenant on the Leased
Premises.

 

9.             Removal of Personal Property Located on Leased Premises.  Upon
the expiration or termination of this Lease, Tenant shall remove all of Tenant’s
furniture, supplies and other tangible personal property owned by Tenant
(excluding the items set forth in Section 7.4 hereof) and located in and used in
connection with the operation of Tenant’s business.  Tenant shall, at its
expense, repair any damage to the Leased Premises caused by the removal of
Tenant’s personal property in accordance with this Section 9.

 

10.           Surrender of Premises.  Upon expiration or earlier termination of
the Term, Tenant shall surrender possession of the Leased Premises in
substantially the same condition it was in on the Effective Date, reasonable
wear and tear and damage by the elements and casualty excepted, and also
excepting the removal of the personal property, equipment and machinery which
Tenant is required to remove pursuant to Section 9 above.  Other than removal of
its personal property pursuant to Section 9 above, Tenant shall not be required
to remove any trade fixtures, fixtures, wiring, cabling, equipment, alterations
or improvements from the Leased Premises upon the expiration or earlier
termination of the Lease.  Tenant may, at its option, remove its trade fixtures,
but shall not be required to repair any ordinary, non-material damage caused by
the removal of such trade fixtures.

 

5

--------------------------------------------------------------------------------


 

11.           Insurance.

 

11.1         Carried by Tenant.  Tenant, at Tenant’s expense, shall obtain and
keep in force during the term of this Lease the following policies of insurance:

 

(a)           a Commercial General Liability policy of insurance protecting
Tenant against claims for bodily injury, and property damage based upon,
involving or arising out of the use, occupancy or maintenance of the Leased
Premises and all areas appurtenant thereto.  Such insurance shall be on an
occurrence basis providing single limit coverage in an amount not less than One
Million and No/100 Dollars ($1,000,000.00) per occurrence and Two Million and
No/100 Dollars ($2,000,000.00) in the aggregate naming Landlord as an additional
insured.

 

(b)           a policy of property insurance in an amount sufficient to cover
not less than 100% of the full replacement cost of all of Tenant’s personal
property, fixtures, equipment and tenant improvements naming Tenant as the
insured with respect thereto.  If requested by Landlord, the policy shall
include a mortgagee loss payee endorsement in favor of “Lender” (as defined
below); and

 

(c)           a policy or policies of all risk property insurance covering loss
or damage to the Leased Premises and improvements thereon in the amount of the
full replacement cost thereof, utilizing Insurance Services Office standard
form, or commercially available substantial equivalent, naming Landlord as the
insured.  If requested by Landlord, the policy shall include a mortgagee loss
payee endorsement in favor of Lender.

 

11.2         Carried by Landlord.  Landlord shall obtain and keep in force
during the term of this Lease a policy of Combined Single Limit Bodily Injury
and Broad Form Property Damage Insurance, plus coverage against such other risks
Landlord deems advisable from time to time, insuring Landlord, but not Tenant,
against liability arising out of the ownership, use, occupancy or maintenance of
the Leased Premises in an amount not less than  One Million and No/100 Dollars
($1,000,000.00) per occurrence and Two Million and No/100 Dollars
($2,000,000.00) in the aggregate naming Tenant as an additional insured.

 

11.3         Waiver of Subrogation.  Tenant and Landlord each hereby release and
relieve the other, and waive their entire right of recovery against the other
and against the shareholders, officers, employees, agents and representatives of
the other, for direct or consequential loss or damage arising out of or incident
to the perils covered by insurance carried, or required to be carried, by such
party, whether due to the negligence of Landlord or Tenant or their agents,
employees, contractors and/or invitees.  All insurance policies required under
this Lease shall be endorsed to so provide.

 

11.4         Insurance Policies.  Insurance required hereunder shall be issued
from companies duly licensed to transact business in California, and maintaining
during the policy term a General Policyholders Rating of at least A-, VIII, as
set forth in the most current issue of “Best’s Insurance Guide;” provided,
however, Tenant’s current insurance carrier shall be deemed acceptable.  Tenant
shall not do or permit to be done anything which shall invalidate the insurance
policies referred to in this Section 11.  Tenant shall cause to be delivered to
Landlord such certificates as are commercially reasonably available from such
insurers and reasonably acceptable to Landlord evidencing the existence and
amounts of such insurance with the insureds and loss payable clauses as required
by this Lease to the extent commercially available.  Each

 

6

--------------------------------------------------------------------------------


 

policy shall contain waivers of subrogation and cross-liability endorsements. 
Tenant’s insurance shall be primary and non-contributing with any insurance
carried by Landlord.  Tenant shall, as soon as practical, and to the extent
commercially available from the applicable insurer, prior to such renewal,
furnish Landlord with evidence of renewals.  If Tenant shall fail to maintain
its Existing Insurance, or if Tenant shall fail to provide the information set
forth above, Landlord may, but shall not be required to, procure and maintain
the same, at Tenant’s expense.

 

Notwithstanding any requirements set forth in, or anything contrary to, this
Section 11, Tenant shall not be required to add, implement, increase, change or
otherwise modify any of its existing insurance coverage or programs (“Existing
Insurance”) (other than naming Landlord or Landlord’s Lender as an additional
insured or mortgagee loss payee), including without limitation, its insurance
carrier, the rating of such company, and the form of evidence of insurance
previously provided by Tenant’s carriers, with respect to or in connection with
the Leased Premises. Landlord acknowledges and agrees that, provided Tenant
keeps and maintains its Existing Insurance in place and provides Landlord with
reasonable evidence of the same, Tenant’s Existing Insurance with respect to the
Leased Premises shall satisfy and fulfill Tenant’s obligations hereunder.

 

12.           Real Property Taxes.

 

12.1         Payment of Taxes.  Tenant shall pay all Real Property Taxes, as
defined in Section 12.2, applicable to the Leased Premises during the entire
Term of this Lease any taxes applicable to this Lease.

 

12.2         Definition of Real Property Taxes.  The term “Real Property Taxes”
means any form of real estate tax or assessment, general, special, ordinary or
extraordinary, and any license fee, commercial rental tax, improvement bond or
bonds, levy or tax (other than inheritance, personal income or estate taxes or
taxes imposed due to Landlord’s proposed future use of the Leased Premises)
imposed upon the Leased Premises by any authority having the direct or indirect
power to tax.

 

13.           Personal Property Taxes.  Tenant shall pay prior to delinquency
all taxes assessed against and levied upon Tenant’s personal property contained
on the Leased Premises.  If possible, Tenant shall cause Tenant’s personal
property to be assessed and billed separately from the real property owned by
Landlord.

 

14.           Utilities and Water.  Tenant shall obtain and pay directly to the
provider thereof, during the Term, all sewer, electrical, water, telephone, and
other utilities supplied to the Leased Premises.  Tenant shall pay for its trash
disposal and telephone usage with respect to the Leased Premises.  At the end of
the Term, Tenant and Landlord shall reasonably coordinate the transfer all
utilities to Landlord, and Tenant shall be entitled to all deposits held by any
utility company.

 

15.           Damage and Destruction.  In the event of any damage or destruction
to all or any portion of the Leased Premises by casualty, and whether or not
such damage is material, and whether or not such damage is insured, neither
Landlord nor Tenant shall have any obligation to repair or restore such damage
or destroyed portion of the Leased Premises; provided, however, (i) if neither
Tenant or Landlord elects to not make any repair or restoration, then both
Tenant and Landlord shall have the right to terminate this Lease, and
(ii) subject to the terms set forth in Section 11 above and Section 11.3 in
particular, if Tenant or Landlord elects to terminate this Lease, then Tenant
shall deliver to Landlord any insurance proceeds applicable to such damage or
destruction to the Lease Premises.

 

7

--------------------------------------------------------------------------------


 

16.           Default; Breach; Remedies.

 

16.1         Default; Breach.  A “Default” means a failure by Tenant to observe,
comply with or perform any of the terms, covenants, conditions or
rules applicable to Tenant under this Lease.  A “Breach” means the occurrence of
any one or more of the following Defaults, and, where a grace period for cure
after notice is specified herein, the failure by Tenant to cure such Default
prior to the expiration of the applicable grace period:

 

(a)           The failure by Tenant to make any monetary payment required to be
made by Tenant hereunder, where such failure continues for a period of five
(5) days following written notice thereof.  Such notice shall be in lieu of any
notice required under the California Code of Civil Procedure.

 

(b)           A Default by Tenant other than a Default described in subparagraph
(a), above, where such Default continues for a period of thirty (30) days after
written notice thereof by or on behalf of Landlord to Tenant in lieu of any
notice required under the California Code of Civil Procedure; provided, however,
that if the nature of Tenant’s default is such that more than thirty (30) days
are reasonably required for its cure, then it shall not be deemed to be a Breach
of this Lease by Tenant if Tenant commences such cure within said thirty (30)
day period and thereafter diligently prosecutes such cure to completion.

 

(c)           The occurrence of any of the following events: (i) The making by
Tenant of any general arrangement or assignment for the benefit of creditors;
(ii) Tenant’s becoming a “debtor” as defined in 11 U.S.C. §101 or any successor
statute thereto (unless, in the case of a petition filed against Tenant, the
same is dismissed within sixty (60) days); (iii) the appointment of a trustee or
receiver to take possession of substantially all of Tenant’s assets located at
the Leased Premises or of Tenant’s interest in this Lease, where possession is
not restored to Tenant within thirty (30) days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Leased Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this subparagraph (c) is contrary to any applicable
Laws, such provision shall be of no force or effect, and not affect the validity
of the remaining provisions.

 

A Breach shall entitle Landlord to pursue the remedies set forth in
Section 16.2.

 

16.2         Remedies.  If there exists a non-monetary Breach by Tenant,
Landlord may at its option (but without obligation to do so), cure such Breach
on Tenant’s behalf after the expiration of any applicable notice or cure period
under the Lease.  The costs and expenses of any such performance by Landlord,
together with interest on such amount, shall be due and payable by Tenant to
Landlord within thirty (30) days after receipt by Tenant of an invoice
therefor.  In the event of a Breach of this Lease by Tenant, with or without
further notice or demand, and without limiting Landlord in the exercise of any
right or remedy which Landlord may have by reason of such Breach, Landlord may
do any of the following:

 

8

--------------------------------------------------------------------------------


 

(a)           Terminate Tenant’s right to possession of the Leased Premises by
any lawful means, in which case this Lease and the Term hereof shall terminate
and Tenant shall immediately surrender possession of the Leased Premises to
Landlord.  In such event Landlord shall be obligated to mitigate its damages to
the extent required by applicable Laws, and shall be entitled to recover from
Tenant such sums as are permitted by California Law.

 

(b)           Continue the Lease and Tenant’s right to possession in effect
after Tenant’s Breach and abandonment and recover the rent as it becomes due;
provided Tenant has the right to sublet or assign, subject only to reasonable
limitations, and otherwise under the terms permitted by California Law.

 

(c)           Pursue any other remedy now or hereafter available to Landlord
under the Laws or judicial decisions of the State of California.

 

16.3         Breach by Landlord.  Landlord shall not be in breach of this Lease
unless Landlord has received notice from Tenant of such breach and Landlord
fails to cure such breach within a reasonable time thereafter.  For purposes of
this Section 16.3, except in the case of emergencies, a reasonable time shall be
deemed to be thirty (30) days after receipt by Landlord of written notice
specifying the obligation of Landlord that has not been performed; provided,
however, that if the nature of Landlord’s Default is such that more than thirty
(30) days are reasonably required for its cure, then it shall not be deemed to
be a breach of this Lease by Landlord if Landlord commences such cure within
said thirty (30) day period and thereafter diligently prosecutes such cure to
completion.

 

17.           Subordination and Non-Disturbance.

 

17.1         Upon closing of the sale of the Leased Premises pursuant to the
Sale Agreement, Tenant will subordinate its rights under this Lease to the lien
of any mortgage, under a deed of trust, or to the rights of any person holding a
beneficial interest in any lien resulting from any other method of financing or
refinancing against the Leased Premises owned by Landlord or any portion
thereof.  Landlord will use commercially reasonable efforts to obtain a
commercially reasonable written nondisturbance agreement from Landlord’s lenders
with a lien against the Leased Premises as of the Effective Date.

 

17.2         Tenant shall further subordinate to the lien of any new mortgage,
deed of trust or the rights of any person holding a beneficial interest in any
lien resulting from any other method of financing or refinancing against the
Leased Premises, whether now in existence or in the future acquired or
constructed; provided, however, that Tenant shall not be required to subordinate
to any deed of trust, ground lease or mortgage that may be placed of record
after the Effective Date unless Landlord delivers to Tenant, a written
nondisturbance agreement in recordable form executed by the beneficiary of the
deed of trust, ground lessor, or mortgagee, in commercially reasonable form and
substance, which provides, among other things, that so long as Tenant is not in
Breach under the Lease (after the lapse of applicable notice and cure periods),
the beneficiary, ground lessor, or mortgagee will not disturb Tenant’s
possession of the Leased Premises after any foreclosure sale or other transfer. 
Tenant shall, within ten (10) days of a written request by Landlord, execute
such further instruments or assurances as Landlord or its lender may deem
reasonably necessary to evidence or confirm the subordination or superiority of
this Lease to any such mortgages, trust deeds, ground leases or underlying
leases.  Tenant waives the provisions of any current or future statute, rule or
law which may give or purport to give Tenant any right or election to terminate
or otherwise adversely affect this Lease and the obligations of the Tenant
hereunder in the event of any foreclosure proceeding or sale.

 

9

--------------------------------------------------------------------------------


 

17.3         Attornment by Tenant.  If any proceedings are brought for
foreclosure, or if the exercise of the power of sale under any mortgage or deed
of trust encumbering the Leased Premises occurs, or if Landlord transfers the
Leased Premises by deed in lieu of foreclosure, Tenant shall attorn to the
purchaser or transferee upon any such foreclosure, sale or transfer and
recognize such purchaser as Landlord under this Lease.  Tenant shall have no
right to assert the occurrence of a termination of this Lease as a result of
such foreclosure or transfer.

 

17.4         Tenancy Statement.  Each Party shall, within ten (10) days after
written notice from the other Party, execute, acknowledge and deliver to the
requesting Party a statement describing the terms and factual status of this
Lease and Tenant’s tenancy hereunder.

 

18.           Severability.  The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

19.           Late Fees/Interest on Past-Due Obligations.  If any installment of
rent or any other sum due from Tenant shall not be received by Landlord or
Landlord’s designee within ten (10) days after such amount is due, then Tenant
shall pay to Landlord a late charge equal to five percent (5%) of the overdue
amount, plus any reasonable attorneys’ fees incurred by Landlord by reason of
Tenant’s failure to pay rent and/or other charges when due hereunder.  The late
charge shall be deemed additional rent and the right to require it shall be in
addition to all of Landlord’s other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord’s remedies
in any manner.  In addition to the late charge described above, any rent or
other amounts owing hereunder which are not paid on or before the date they are
due shall thereafter bear interest until paid at a rate per annum equal to ten
percent (10%) per annum, provided that in no case shall such rate be higher than
the highest rate permitted by applicable law.

 

20.           Time of Essence.  Time is of the essence with respect to the
performance of all obligations to be performed or observed by the Parties under
this Lease.

 

21.           No Prior or Other Agreements.  This Lease contains all agreements
between the Parties with respect to the occupancy by Tenant of the Leased
Premises.

 

22.           Notices.

 

22.1         Notices in Writing.  All notices required or permitted hereunder
shall be in writing and shall be served on the parties at the addresses adjacent
to such Party’s signature on this Lease below.  Any such notices shall, unless
otherwise provided herein, be given or served (i) by overnight delivery using a
nationally recognized overnight courier, (ii) by personal delivery, or (iii) by
facsimile or e-mail, evidenced by confirmed receipt.  Notices shall be effective
only if and when received by the Party to be notified between the hours of
8:00 a.m. and 6:00 p.m. California time on any business day with delivery made
after such hours to be deemed received the following business day.  A Party’s
address may be changed by written notice to the other party; provided, however,
that no notice of a change of address shall be effective until actual receipt of
such notice.  Copies of notices are for informational purposes only, and a
failure to give or receive copies of any notice shall not be deemed a failure to
give notice.

 

10

--------------------------------------------------------------------------------


 

22.2         Delivery.  Any notice sent by hand delivery shall be deemed given
as of the date of the receipt therefor.  Any notice sent by registered or
certified mail, return receipt requested, shall be deemed given on the date of
delivery shown on the receipt card.  Notices delivered by United States Express
Mail or overnight courier that guarantees next day delivery shall be deemed
given on the date of delivery.

 

23.           Waivers.  No waiver by Landlord of the Default or Breach of any
term, covenant or condition hereof by Tenant, shall be deemed a waiver of any
other term, covenant or condition hereof, or of any subsequent Default or Breach
by Tenant of the same or of any other term, covenant or condition hereof.

 

24.           Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at Law or in equity.

 

25.           Binding Effect; Choice of Law.  This Lease shall be binding upon
the parties, their personal representatives, successors and assigns and be
governed by the Laws of California.

 

26.           Attorneys’ Fees.  If any Party brings an action or proceeding to
enforce the terms hereof or declare rights hereunder, the prevailing party in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees.

 

27.           Landlord’s Access.  Tenant hereby grants to Landlord and
Landlord’s agents, employees, contractors and consultants access to the Leased
Premises at reasonable times for the purpose of preparing for Landlord’s
intended future use of the Leased Premises and such other purposes as Landlord
shall desire, providing such activities of Landlord do not unreasonably
interfere with the business operations of Tenant on the Leased Premises. 
Landlord and Landlord’s agents shall have the right to enter the Leased Premises
at any time, in the case of an emergency, and otherwise at reasonable times upon
at least twenty four (24) hours telephonic notice, for the foregoing purposes,
and also for the purpose of showing the same to prospective lenders or
Landlord’s contractors, architects or other agents in connection with Landlord’s
intended future use of the Leased Premises.  Landlord shall use commercially
reasonable efforts to minimize interference with Tenant’s use and occupancy of
the Leased Premises in exercising its rights or performing its obligations
hereunder.

 

28.           Quiet Possession.  Upon observance and performance of all of the
covenants, conditions and provisions on Tenant’s part to be observed and
performed under this Lease, Tenant shall have quiet possession of the Leased
Premises for the entire Term hereof, subject to all of the provisions of this
Lease.

 

29.           Performance Under Protest.  If at any time a dispute shall arise
as to any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment “under protest” and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum.  If

 

11

--------------------------------------------------------------------------------


 

it shall be adjudged that there was no legal obligation on the part of said
Party to pay such sum or any part thereof, said Party shall be entitled to
recover such sum or so much thereof as it was not legally required to pay under
the provisions of this Lease, plus interest at the maximum rate allowable by
Law.

 

30.           Authority.  If either Party hereto is a corporation, trust, or
general or limited partnership, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf.

 

31.           Intentionally Deleted.

 

32.           Exhibits.  The exhibits attached to this Lease are hereby
incorporated hereto by this reference.

 

33.           Counterparts.  This Lease may be executed in multiple
counterparts, all such counterparts constituting one and the same Lease.

 

34.           Amendments.  This Lease may be modified only in writing, signed by
the Parties in interest at the time of the modification.

 

35.           Indemnification.

 

35.1         Landlord Indemnity. Landlord shall indemnify, protect, defend and
hold harmless Tenant, and its respective predecessors, successors, affiliates
and assigns, and their respective partners, employees, affiliates, agents,
contractors, representatives, attorneys and accountants (collectively, the
“Tenant Parties”) from and against any and all actions, causes of action, costs,
claims, liabilities, losses, damages, fines, penalties and expenses of whatever
kind or nature (including, without limitation, reasonable attorneys’ fees, costs
and expenses) caused by, arising out of, resulting from or related to Landlord’s
breach of its obligations and duties under this Lease.

 

35.2         Tenant Indemnity.  Except as provided in Section 35.1 above, Tenant
hereby assumes all risk of damage to property and injury to persons in, on or
about the Leased Premises from any cause whatsoever, and agrees that, to the
extent not prohibited by applicable laws, Landlord, its partners and
subpartners, and their respective officers, directors, shareholders, agents,
property managers, employees and independent contractors (collectively, the
“Landlord Parties”) shall not be liable for, and are hereby released from any
responsibility for, any damage either to person or property or resulting from
the loss of use thereof, which damage is sustained by Tenant or by other persons
claiming through Tenant.  Except as provided in Section 35.1 above, Tenant shall
indemnify, defend, protect and hold harmless the Landlord Parties from and
against any and all loss, cost, damages, expense, claims and liability,
including without limitation court costs and reasonably attorneys’ fees
(collectively, “Claims”) incurred in connection with or arising from any cause
in, on or about the Leased Premises, and/or any acts, omissions or negligence of
Tenant or of any person claiming by, through or under Tenant, or of the
contractors, agents, employees, licensees or invitees of Tenant or any such
person in, on or about the Leased Premises or caused by, arising out of,
resulting from or related to Tenant’s breach of its obligations and duties
expressly set forth in this Lease.  The terms of the foregoing assumption of
risk, release and indemnity shall not, however apply to any Claims to the extent

 

12

--------------------------------------------------------------------------------


 

resulting from the negligence or willful misconduct of Landlord or the Landlord
Parties.  Tenant’s agreement to indemnify Landlord pursuant to this Section 35
is not intended and shall not relieve any insurance carrier of its obligations
under policies required to be carried by Tenant pursuant to the provision of
this Lease.  The provisions of this Section 35 shall survive the expiration or
sooner termination of this Lease with respect to any Claims occurring prior to
such expiration or termination.

 

36.           Landlord’s Liability.  It is expressly understood and agreed that
notwithstanding anything in this Lease to the contrary, and notwithstanding any
applicable Laws to the contrary, the liability of Landlord Parties hereunder
(including any successor landlord) and any recourse by Tenant against Landlord
shall be limited solely and exclusively to the lesser of (a) the interest of
Landlord in the Leased Premises (including any condemnation or insurance
proceeds) or (b) the equity interest Landlord would have in and to the Leased
Premises if the Leased Premises were encumbered by debt in an amount equal to
eighty percent (80%) of the value of the Leased Premises, and neither Landlord,
nor any of its constituent partners, shall have any personal liability therefor,
and Tenant hereby expressly waives and releases such personal liability on
behalf of itself and all persons claiming by, through or under Tenant. 
Notwithstanding any contrary provision of this Lease, neither Landlord nor the
Landlord Parties shall be liable under any circumstances for injury or damage
to, or interference with, Tenant’s business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.

 

37.           Transfers.  Tenant shall not, without the prior written consent of
the Landlord which consent may be not be unreasonably withheld by Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment or other such foregoing transfer of this Lease or any interest
hereunder by operation of Law, sublet the Leased Premises or any part thereof,
or permit the use of the Leased Premises by any persons other than Tenant and
its employees.

 

{SIGNATURE PAGE FOLLOWS IMMEDIATELY}

 

13

--------------------------------------------------------------------------------


 

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

 

 

Executed at

 

Executed at

 

 

 

 

 

 

                                                       on

 

                                                       on

                                                                 

 

                                                               

 

 

 

 

 

 

by LANDLORD:

 

by TENANT:

 

 

 

 

 

 

                                              ,

 

M2 MARKETPLACE, INC.

a                                                    

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

Notice Address:

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

Attn:

 

 

 

 

 

 

 

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”
LEASED PREMISES

 

Lots “M”, “N”, “O”, “P” and “Q”, in Block 85 of the Town of Santa Monica, in the
City of Santa Monica, County of Los Angeles, State of California, as per Map
Recorded in Book 3 Pages 80 and 81 and in Book 39 Pages 45, et seq., of
Miscellaneous Records, in the Office of the County Recorder of said county.

 

APN:  4281-005-026

 

--------------------------------------------------------------------------------